Opinion filed October 31, 2019




                                             In The

           Eleventh Court of Appeals
                                          ___________

                                   No. 11-19-00316-CR
                                          ___________

                          IN RE CHRISTOPHER COBOS

                                     Original Proceeding

                         MEMORANDUM OPINION
       Appearing pro se, Christopher Cobos has filed in this court a “writ of error,
and motion for out-of-time appeal.” We dismiss for want of jurisdiction.
       Cobos contends in this proceeding that the judgment previously rendered by
this court in an appeal from a judgment of conviction against Cobos “was rendered
in an unconstitutional proceeding.”1 He asserts that he is entitled to a writ of error
pursuant to Articles 44.42 and 44.43 of the Texas Code of Criminal Procedure. See
TEX. CODE CRIM. PROC. ANN. arts. 44.42, .43 (West 2018). Article 44.43 provides
that a defendant may have “any such judgment as is mentioned in the preceding
Article,” which is Article 44.42, “reviewed upon writ of error.” Id. art. 44.43.
Article 44.42, however, provides for an appeal from a bond forfeiture. Id. art. 44.42.


       1
          The appeal to which Cobos refers is Cause No. 11-15-00210-CR, in which Cobos appealed from
a conviction for the offense of assault family violence with a previous conviction for assault family
violence. See Cobos v. State, No. 11-15-00210-CR, 2017 WL 253663 (Tex. App.—Eastland Jan. 20, 2017,
pet. ref’d) (mem. op., not designated for publication).
Neither the prior appeal in this court nor the current proceeding relate to a bond
forfeiture. Therefore, Article 44.43 does not apply to this proceeding and does not
authorize this court to exercise “writ of error” jurisdiction in this cause. In re
Bridges, No. 12-13-00369-CR, 2013 WL 6672798, at *1 (Tex. App.—Tyler
Dec. 12, 2013, no pet.) (mem. op., not designated for publication).
        Cobos also requests that we grant him an out-of-time appeal. However, we
are not authorized to grant a request for an out-of-time appeal. The Court of
Criminal Appeals is the only court with jurisdiction to consider a motion for an out-
of-time appeal. See Ater v. Eighth Ct. of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App. 1991) (orig. proceeding).
        It appears that the substance of the relief sought by Cobos is postconviction
relief from a final felony conviction—relief for which the habeas corpus procedure
set out in Article 11.07 of the Code of Criminal Procedure provides the exclusive
remedy. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). Article 11.07
vests complete jurisdiction for such relief in the Texas Court of Criminal Appeals.
Id. art. 11.07, §§ 3, 5; Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals
for Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim. App. 1995); Hoang v. State, 872
S.W.2d 694, 697 (Tex. Crim. App. 1993).
        Because we have no jurisdiction to grant Cobos’s request for a writ of error
or an out-of-time appeal, we dismiss this proceeding for want of jurisdiction.


October 31, 2019                                                            PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2